Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2021 has been entered.
 
2.	The amendment filed 01/11/2021 has been received and considered. Claims 42-61 are presented for examination.

Allowable Subject Matter
3. 	Claim 42-61 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
Belachew (“Preconditioning dense complex linear systems from a VIM discretization”) teaches a method for reconstructing a parameter of a lithographic process including generating a preconditioner for an input system comprising a difference of a first matrix and a second matrix, the first matrix being arranged to have a multi-level structure of at least three levels wherein at least two of the levels comprise a Toeplitz structure and non-zero elements of the first matrix being generated using the matrix valued inverse generating function, and determining an object 
VAN BEURDEN ("US 20160223916 A1" also " WO 2015/032586 Al") teaches detecting scattered illumination from the substrate using a sensor and determining an object structure based on a result of comparing an electromagnetic scattering property determined based on the detected scattered illumination to at least one model electromagnetic scattering property determined using at least the preconditioner,
VAN BEURDEN et al. (US 20110098992 A1) teaches forming Toeplitz matrices with Fourier Coefficients for each layer for the normal-vector field, permittivity, and inverse permittivity, and determining Fourier transform of an inverse permittivity of each layer, 
none of the prior art of record discloses a method reconstructing a parameter of a lithographic process, including:
 (Claim 42) “determining an inverse of a matrix valued generating function to obtain a matrix valued inverse generating function, each element of the matrix valued generating function being a Fourier Series;”,
(Claim 55) “determining an inverse of a matrix valued generating function to obtain a matrix valued inverse generating function, each element of the matrix valued generating function being a Fourier Series,”,
(Claim 58) “wherein the matrix valued inverse generating function is obtained by determining an inverse of a matrix valued generating function, each element of the matrix valued generating function being a Fourier Series.”,

(Claim 60) “wherein the matrix valued inverse Atty. Dkt. No. 2857.6330001- 7 -ASML Netherlands B.V. Reply to Office Action of September 11, 2020Application No. 15/839,299 generating function is obtained by determining an inverse of a matrix valued generating function, each element of the matrix valued generating function being a Fourier Series.”, and 
in combination with the remaining elements and features of the claimed invention.   
It is for these reasons that the applicant’s invention defines over the prior art of record. 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EUNHEE KIM
Primary Examiner
Art Unit 2127


/EUNHEE KIM/Primary Examiner, Art Unit 2127